Citation Nr: 1231586	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  06-08 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for an adjustment disorder with mixed emotional features.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty service from September 1979 to November 1998.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Effective June 26, 2006, the Veteran is in receipt of multiple 100 percent combined disability ratings.

This matter was remanded to the RO for additional development in June 2012.  

The Board notes that a January 2010 rating decision denied several issues.  The Veteran was notified of this decision in January 2010.  A timely notice of disagreement as to 12 issues was filed in January 2010.  A statement of the case was issued in January 2011.  However, the Veteran did not file a timely substantive appeal, and these issues were not certified for appeal and are not before the Board for appellate consideration.  See 38 C.F.R. § 20.200.  


FINDINGS OF FACT

1.  The Veteran did not report for a VA examination scheduled for October 25, 2011.   

2.  The Veteran was informed that his claim could be denied if he failed to report for a scheduled VA examination without good cause, and has been notified that his claim is being denied for failure to report for the examination without a showing of good cause. 

3.  The Veteran has not provided any evidence or argument as to why he failed to report for the October 25, 2011 VA examination or whether he had good cause for failing to report for the examination.


CONCLUSION OF LAW

The claim for entitlement to an initial disability rating in excess of 10 percent for an adjustment disorder with mixed emotional features must be denied for failure to report for a scheduled VA examination.  38 C.F.R. § 3.655 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will find that the Veteran has failed to report for a VA examination in connection with the currently appealed claim for an increased rating.  The evidence shows that he was notified that failing to report for this examination could result in denial of his claim, and was after the fact notified that his failure to report for the examination without a showing of good cause required that his claim be denied.  As the evidence is without contradiction in this regard, a denial of his claim for increase is required.  See 38 C.F.R. § 3.655. 

The Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), effective May 30, 2008). 

November 2005 and July 2011 VCAA letters explained the evidence necessary to substantiate the Veteran's claim for an increased rating.  These letters also informed him of his and VA's respective duties for obtaining evidence. In addition, the July 2011 notice letter explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 73 (2006).  Although not every aspect of this notice was provided prior to initial adjudication of the claim, the claim has been readjudicated thereafter, rendering any defect in timing of the notice no more than harmless, non-prejudicial error.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the duty to assist, the Board remanded this claim in June 2011 for further development.  In compliance with the Board remand, the RO/AMC requested the Veteran to identify further relevant medical evidence in support of his claim and to provide sufficient information for VA to assist him in obtaining the information.  He was further informed that with respect to private medical evidence he could alternatively obtain the records himself and submit them to VA.  The Veteran did not respond to this request from the RO/AMC.  In July 2011, the Veteran submitted information for a claim for service connection for post traumatic stress disorder.  

Additionally, in its June 2011 VA remand of this matter the Board found that a new VA examination and opinion was required in order for the Board to have sufficient information to adjudicate the matter on appeal.  However, as will be discussed in more detail below, the Veteran did not appear for the scheduled examination and did not provide good cause for having failed to appear for the examination.  Thus, pursuant to VA laws and regulations, the claim for increase is to be denied.  See 38 C.F.R. § 3.655. 

Based on the foregoing the Board finds that VA has satisfied its duty to notify and assist the Veteran with respect to the current appeal.  Further, the RO/AMC complied with remand instructions to seek additional relevant evidence and schedule a VA examination and opinion for the Veteran.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's failure to reply to VA notices and to attend a scheduled VA examination constituted a failure to cooperate in the development and adjudication of his claim.  His failure to attend the VA examination is the determinative factor in the denial of the claim for an increased rating currently on appeal.  See 38 C.F.R. § 3.655(a)-(b).  

The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  Therefore, to decide the appeal would not constitute prejudicial error, as the notification requirements of the VCAA have been satisfied and the Veteran has been provided a meaningful opportunity to participate in the development of his claim.  



Failure to Report for VA Examination

A November 2004 rating decision denied entitlement to an initial disability rating in excess of 10 percent for an adjustment disorder with mixed emotional features.  

In June 2011, the Board remanded this matter to the RO/AMC, in part to schedule the Veteran for an examination and opinion as to the matter on appeal.  The Board notes that the Veteran's representative argued for an additional examination in a March 2011 statement.  The representative argued that additional medical examination was needed to determine the occupational impairment due to the adjustment disorder.  The Board found that pursuant to 38 C.F.R. § 3.327(a) there was a need to obtisan medical evidence and examination as to the current nature and severity of the Veteran's adjustment disorder.   

In the June 2011 remand, the Veteran was notified that it was his responsibility to report for the VA examination and to cooperate in the development of the claim.  The Veteran was notified of that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. § 3.655.  

Of record is an October 5, 2011 notice letter which informed the Veteran of the date, time and location of the examination.  The VA examination was scheduled for October 25, 2011.  

Documentation associated with the claims file indicates that he Veteran failed to report for the VA examination scheduled by the VA Medical Center on October 25, 2011.  As noted, VA Medical Center documentation in the claims file indicates that the request was initiated on October 5, 2011 and the address indicated in the examination request report is the Veteran's last known address provided to VA.

In a supplemental statement of the case dated in June 2012, the Veteran was advised that his failure to report for the VA examination without a showing of good cause for his failure to report had resulted in the denial of his claim.  The Veteran has provided no evidence or information to indicate that he was not notified of the scheduled examination or that he had good cause for not reporting for the examination.  The Board therefore finds that the presumption of regularity of the administrative process is not rebutted by clear and convincing evidence in this case.  See Matthews v. Principi, 19 Vet. App. 23 (2005); Mindenhall v. Brown, 7 Vet. App. 271 (1994). The Board further concludes that good cause has not been shown for failure to report for the examination.  See 38 C.F.R. § 3.655.

The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at section (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without "good cause," fails to report for such examination, or reexamination, action shall be taken.  At section (b) the regulation provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record; and, further, that when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. (Emphases added.)  

As described above, the Veteran has failed to report for the October 25, 2011 VA examination in connection with the claim for increase on appeal, and has not provided good cause for failure to report for the examination.  Accordingly, entitlement to an initial disability rating in excess of 10 percent for an adjustment disorder with mixed emotional features is not warranted.

As the preponderance of the evidence is against the claim insofar as it is shown without contradiction that the Veteran did not report for the scheduled examination and did not provide good cause for failing to report for the examination, the benefit of the doubt doctrine is not for application in resolution of this appeal.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an initial disability rating in excess of 10 percent for an adjustment disorder with mixed emotional features is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


